t c summary opinion united_states tax_court troy fisher and lisa clement-fisher petitioners v commissioner of internal revenue respondent docket no 6865-06s filed date troy fisher and lisa clement-fisher pro sese mark h howard for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure for and respectively after concessions by petitioners the issues for decision are whether petitioners substantiated depreciation and sec_179 deductions totaling dollar_figure and dollar_figure claimed on schedule c profit or loss from business for and respectively whether petitioners substantiated schedule c car and truck expense deductions in an amount greater than dollar_figure for and greater than zero for and whether petitioners substantiated deductions claimed on schedule a itemized_deductions for employee business_expenses related to car and truck use totaling dollar_figure for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they timely filed the petition petitioners resided in utah for and petitioners filed joint federal_income_tax returns for petitioners claimed a schedule c deduction for depreciation expenses totaling dollar_figure respondent determined petitioners had additional income of dollar_figure as a result of a utah state tax_refund petitioners concede the additional income additionally respondent disallowed itemized_deductions of dollar_figure the disallowed deductions consisted of dollar_figure in medical_expenses and dollar_figure for vehicle expenses the reduction in medical_expenses was a computational adjustment as a result of a change in adjusted_gross_income further respondent allowed petitioners an additional deduction of dollar_figure for schedule c car and truck expenses based on the standard rate method for petitioners claimed a schedule c deduction for depreciation and sec_179 expense totaling dollar_figure and dollar_figure for car and truck expenses respondent disallowed dollar_figure of petitioners’ claimed itemized_deductions the disallowed itemized_deductions consisted of dollar_figure in medical_expenses and dollar_figure of miscellaneous_itemized_deductions as in disallowed itemized_deductions were computational as a result of a change in adjusted_gross_income respondent allowed petitioners an additional deduction of dollar_figure for an increase in self-employment_tax petitioners are owners of a collections business called tlc collections ms clement-fisher started the business by handling collections for her employer ms clement-fisher filed claims in small claims_court and was paid a percentage of any money collected tlc collections grew and petitioners began handling collections for united shipping solutions uss and several of its franchisees as part of tlc collections petitioners used their vehicles extensively to meet with clients file documents at the courthouse and buy supplies for petitioners claimed depreciation_deductions for three vehicles used by tlc collections a chevrolet malibu malibu a chevrolet silverado silverado and a chevrolet avalanche avalanche the silverado was purchased in date and had miles on the odometer on date petitioners traded in the silverado for the avalanche at the time of the trade-in the avalanche had miles on the odometer and the silverado had big_number miles petitioners purchased the avalanche for dollar_figure and reported a basis of dollar_figure for the avalanche on their return for petitioners claimed depreciation_deductions for two vehicles used in their business the malibu and a chevrolet tahoe tahoe petitioners acquired the tahoe in the summer of as a gift from mr fisher’s father petitioners reported a basis of dollar_figure for the tahoe on their return petitioners kept handwritten logs for each of the vehicles for both and the logs note where the vehicles were driven and the total miles driven per trip on occasion there are notes listing names of whom petitioners met with uss is a company that buys space on planes trucks and ships and ships packages uss is headquartered in midvale utah at the end of each of the years in issue petitioners did not record the total miles that they drove each of the vehicles on date service records for the avalanche show an odometer reading of big_number miles petitioners’ mileage log indicate sec_860 miles driven on the avalanche as of date on date service records for the avalanche show an odometer reading of big_number miles petitioners’ accountant craig stayner prepared an estimate of the total miles driven per month and total miles driven for business purposes based on the date reading discussion deductions are a matter of legislative grace and the taxpayer has the burden of showing that he is entitled to any deduction claimed rule a 292_us_435 petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a i depreciation sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_274 operates to disallow any deduction otherwise allowable under inter alia sec_167 with respect to inter alia any listed_property unless the taxpayer satisfies the substantiation requirements of that section listed_property is defined in sec_280f to include passenger automobiles see sec_280f as pertinent here petitioners may satisfy the substantiation requirements of sec_274 and the regulations thereunder by adequate_records or by sufficient evidence corroborating their own statements for petitioners reported a cost or basis for the malibu of dollar_figure and a basis for depreciation of dollar_figure and claimed a depreciation deduction of dollar_figure petitioners reported a cost or basis for the avalanche of dollar_figure and a basis for depreciation of dollar_figure and claimed a depreciation deduction of dollar_figure petitioners reported a cost or basis for the silverado of dollar_figure and a basis for depreciation of dollar_figure and claimed a depreciation deduction of dollar_figure petitioners also claimed a special depreciation deduction for the avalanche pursuant to sec_168 of dollar_figure for qualified listed_property placed_in_service during the tax_year and used more than percent in a qualified_business petitioners have provided supporting evidence only for the silverado’s cost or basis not for the malibu’s and therefore cannot support their depreciation_deductions for the malibu the purchase documents for the avalanche indicate a cost after fees of dollar_figure however petitioners reported a basis of dollar_figure there is no evidence to support the discrepancy in the cost or basis of the avalanche because petitioners have failed to substantiate the total mileage on the vehicles they cannot demonstrate the percentage of business use mr stayner testified that he estimated the total mileage of the avalanche for the date service report does not agree with petitioners’ mileage logs while petitioners credibly testified as to their business mileage the total mileage on the avalanche and the other vehicles are estimates the rule in cohan which allows the court to approximate the amount of the deduction when the taxpayers have failed to provide full substantiation is not applicable in this case see 39_f2d_540 2d cir 50_tc_823 affd per curiam 412_f2d_201 2d cir accordingly petitioners are not entitled to their depreciation_deductions for petitioners reported a cost or basis for the tahoe of dollar_figure and a basis for depreciation of dollar_figure and claimed a depreciation deduction of dollar_figure petitioners claimed a depreciation deduction of dollar_figure for the malibu petitioners claimed a depreciation deduction for the avalanche of dollar_figure petitioners also claimed a special depreciation deduction on the tahoe pursuant to sec_168 of dollar_figure for qualified listed_property placed_in_service during the tax_year and used more than percent in a qualified_business as for petitioners cannot substantiate the cost or basis of the vehicles nor can they substantiate the total mileage driven for each vehicle accordingly petitioners are not entitled to their depreciation_deductions petitioners have also provided no evidence to support their sec_179 deduction of dollar_figure or their modified accelerated_cost_recovery_system macrs depreciation of dollar_figure ii automobile expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_274 however automobile expenses otherwise deductible as a business_expense will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see sanford v commissioner supra pincite maher v commissioner tcmemo_2003_85 as with the depreciation_deductions petitioners are unable to meet the substantiation requirements imposed by sec_274 while petitioners have mileage logs detailing their business miles they have only estimates as to the total mileage driven for the vehicles for each year petitioners have chosen to use the actual_expense_method yet they have produced no evidence to substantiate the dollar_figure claimed in nor the dollar_figure claimed in respondent has allowed petitioners automobile expense deductions of dollar_figure for and zero for using the standard business mileage rate respondent did not allow petitioners a deduction for because petitioners did not appear for a meeting with respondent to discuss that year this was a misunderstanding and does not prevent petitioners from being entitled to the standard_mileage_deduction for at trial petitioners provided mileage logs for each of the three vehicles used in the logs indicate that petitioners had a total of big_number business miles for at the standard mileage rate of dollar_figure5 the total car and truck expense deduction to which petitioners are entitled for is dollar_figure iii employee business_expenses for petitioners claimed schedule a deductions for unreimbursed employee_expenses of dollar_figure related to the use of their vehicles ms clement-fisher’s primary occupation is dental hygienist as with the schedule c deductions petitioners cannot substantiate their deductions because they cannot show the percentage of employee business use for the vehicles petitioners have provided mileage logs which entitle them to the standard mileage rate deduction for employee business_expenses of dollar_figure per mile for big_number miles or dollar_figure but because they cannot substantiate their deductions they cannot deduct actual expenses in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
